UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-04760 DWS Advisor Funds (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:12/31 Date of reporting period: 9/30/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as of September 30, 2010(Unaudited) NY Tax Free Money Fund Principal Amount ($) Value ($) Municipal Investments 100.8% New York 93.7% Amherst, NY, Central School District, Bond Anticipation Notes, 1.5%, 8/4/2011 Bethlehem, NY, Industrial Development Agency Housing Revenue, 467 Delware Ave. LLC Project, Series A, AMT, 0.36% *, 9/1/2033, Hudson River Bank & Trust Co. (a) Broome County, NY, Industrial Development Agency, Civic Facility Revenue, Elizabeth Church Manor, 0.33% *, 2/1/2029, Sovereign Bank FSB (a) Long Island, NY, Power Authority, Electric Systems Revenue, Series 3A, 0.34% *, 5/1/2033, JPMorgan Chase Bank & Landesbank Baden-Wurttemberg (a) Nassau County, NY, Industrial Development Agency Revenue, Series 75G, 144A, AMT,0.3% *, 12/1/2033 Nassau County, NY, Industrial Development Agency Revenue, Westbury Senior Living LLC, Series B, AMT, 144A, Prerefunded 11/1/2010 @ 103, 7.9%, 11/1/2031 New York, Liberty Development Corp. Revenue, World Trade Center Project, Series A, 0.5% *, Mandatory Put 1/18/2011 @ 100, 12/1/2049 New York, Metropolitan Transportation Authority Revenue: Series E-2, 144A, 0.28% *, 11/1/2035, BNP Paribas (a) Series 2-B, 0.33%, 2/4/2011, Barclays Bank PLC (a) New York, Nassau Health Care Corp. Revenue, 0.35% *, 8/1/2029, Wachovia Bank NA (a) New York, State Dormitory Authority Revenues, Park Ridge Hospital, Inc., 0.29% *, 7/1/2029, JPMorgan Chase Bank (a) New York, State Dormitory Authority Revenues, Secondary Issues, Series R-11722, 144A, 0.27% *, 7/1/2016 New York, State Dormitory Authority Revenues, State Supported Debt, City University of New York, Series C, 0.26% *, 7/1/2031, Bank of America NA (a) New York, State Dormitory Authority, State Personal Income Tax Revenue, Series A, 4.0%, 3/15/2011 New York, State Energy Research & Development Authority Facilities Revenue, Consolidated Edison Co. of New York, Inc., Series C-3, 144A, AMT, 0.24% *, 11/1/2039, Mizuho Corporate Bank (a) New York, State Housing Finance Agency Revenue, Capitol Green Apartments, Series A, AMT, 0.28% *, 5/15/2036 New York, State Mortgage Agency, Homeowner Mortgage Revenue, Series 157, 0.39% *, 4/1/2047 New York, Triborough Bridge & Tunnel Authority Revenues, Series B-4, 0.29% *, 1/1/2032 New York City, NY, Health & Hospital Corp. Revenue, Health Systems, Series C, 144A,0.24% *, 2/15/2031, TD Bank NA (a) New York City, NY, Industrial Development Agency Revenue, Empowerment Zone, Tiago, AMT, 0.27% *, 1/1/2037, ING Bank NV (a) New York City, NY, Industrial Development Agency, Civic Facility Revenue, New York Psychotherapy & Counseling Center, 0.26% *, 6/1/2038, JPMorgan Chase Bank (a) New York City, NY, Municipal Water Finance Authority, Water & Sewer Systems Revenue, Second Generation Resolution, Series AA-3, 0.35% *, 6/15/2032 New York City, NY, Transitional Finance Authority, Series 2B, 0.34% *, 11/1/2022 New York City, NY, Transitional Finance Authority Revenue, Future Tax Secured, Series E, 2.0%, 11/1/2010 Otsego County, NY, Industrial Development Agency, Civic Facility Revenue, Noonan Community Service Corp. Project, Series A, 0.34% *, 3/1/2025, Wilber National Bank (a) Suffolk County, NY, Industrial Development Agency, Civic Facility Revenue, St. Anthonys High School Civic, 0.24% *, 12/1/2036, Sovereign Bank FSB (a) Suffolk County, NY, Tax Anticipation Notes, 2.0%, 9/13/2011 Puerto Rico 7.1% Puerto Rico, Commonwealth Highway & Transportation Authority Revenue, Series DCL 019, 144A, 0.42% *, 1/1/2029, Dexia Credit Local (a) (b) Puerto Rico, Industrial Tourist Educational, Medical & Environmental Control Facilities, Bristol-Myers Squibb Project, AMT, 0.37% *, 12/1/2030 % of Net Assets Value ($) Total Investment Portfolio (Cost $76,271,459) † Other Assets and Liabilities, Net Net Assets For information on the Fund’s policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund’s most recent semi-annual or annual financial statements. * Variable rate demand notes are securities whose interest rates are reset periodically at market levels.These securities are often payable on demand and are shown at their current rates as of September 30, 2010. † The cost for federal income tax purposes was $76,271,459. (a) Security incorporates a letter of credit from the bank listed. (b) Bond is insured by one of this company: Insurance Coverage As a % of Total Investment Portfolio Assured Guaranty Municipal Corp. Many insurers who have traditionally guaranteed payment of municipal issues have been downgraded by the major rating agencies. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMT: Subject to alternative minimum tax. FSB: Federal Savings Bank Prerefunded: Bonds which are prerefunded are collateralized usually by US Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by a money market fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of September 30, 2010 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Municipal Investments(c) $
